Citation Nr: 0710341	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) for the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served as a member of the Philippine Commonwealth 
Army, including recognized guerrilla service from November 
1941 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA), in Denver, Colorado.  The claim of entitlement 
to CHAMPVA benefits for the veteran's spouse was denied.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The veteran served as a member of the Philippine Commonwealth 
Army, including recognized guerrilla service from November 
1941 to November 1945.  


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
veteran's spouse have not been met.  38 U.S.C.A. §§ 107(a), 
1781 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Under 38 U.S.C.A. § 5103A(a)(2), VA is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  For the reasons set forth 
below, there is no assistance that could be offered to the 
appellant to assist him or his spouse in establishing 
entitlement to the benefit sought (that is, which would show 
that the veteran had the requisite service for his spouse to 
be eligible for CHAMPVA benefits).  Therefore, no further 
steps need be taken under the provisions of the VCAA.  The 
question for the Board's determination is whether the laws 
governing VA benefits allow for a grant of CHAMPVA benefits 
for the spouse of a veteran with recognized guerrilla service 
during World War II in the Phiippine Commonwealth Army.  
Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The Court has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].



II. Eligibility for Award of CHAMPVA benefits

The veteran has appealed the denial of the determination by 
the HAC that his spouse is not eligible for CHAMPVA.  The 
Board finds that his appeal must be denied as a matter of 
law.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The veteran had a period of recognized guerilla service in 
the Philippine Commonwealth Army from November 1941 to 
November 1945.

The veteran's verified service and his eligibility for 
benefits as a result of said service is governed by 38 
U.S.C.A. § 107(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces except benefits under:

(1) contracts of National Service Life Insurance entered 
into before February 18, 1946; 
	(2) chapter 10 of title 37; and 
	(3) chapters 11, 13 (except section 1312(a)), 23, and 24 
(to the extent provided for in section 2402(8)) of Title 38.

See 38 U.S.C.A. § 107(a) (West 2002).


Entitlement to CHAMPVA is governed by chapter 17 of 38 
U.S.C.A.  See 38 U.S.C.A. § 1781.  As this is not one of the 
enumerated benefits to which the veteran (or his spouse who's 
potential benefits flow from the veteran's active duty 
service) is entitled to under 38 U.S.C.A. § 107(a) based on 
his verified military service, entitlement to CHAMPVA must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994), 38 C.F.R. § 3.1(y)(1).  The Board notes the 
veteran has not challenged the nature of his military service 
and there is no other evidence of record to suggest that he 
has the requisite military service to qualify his spouse for 
the benefit sought on appeal.


ORDER

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) for the veteran's 
spouse is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


